DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim s 1-3,5,10-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battlogg et al. U.S. 2012/0166044 in view of Blanchard U.S. 2010/0164705.
Regarding claims 1,12-14 Battlogg shows a suspension system for a bicycle comprising a pneumatic (i.e. gas) spring 35,54, a computer/processor 8/13 and control device that can store data via a storage device 9 and an interface 59.  The storage device 9 can store data which includes control programs, program routines, control data, measured data, data about the bicycle and personal user data (para 0094).  The operating device may also be a hand held device (para 0102).  The control device is configured and organized to provide a teaching mode and a repeat mode in which route related data are stored in memory in which the damper is controlled according to the route related data stored in memory.  As discussed in paras 0018.0019 the user is given the option to change at will the damping characteristics of the damper in order to optimize the suspension to a given terrain.  Note the discussion in paras 0035-0036 where numerous options to control the damping characteristics may be provide to the user.
Lacking however in Battlogg is a specific discussion of ‘suggesting’ a result based ‘operational setting value’ (i.e. a specific pressure) to the user from a calculation of a stored measured parameter.
The reference to Blanchard shows a sensor system for measuring a tire pressure and in para 0049 discusses recommending or suggesting a specific tire pressure to the driver for optimum gas mileage.  The tire is considered to be at least part of a vehicle suspension since it is filled with air/gas and acts like a pneumatic spring.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have made such a minor modification to Battlogg, as modified by Blanchard, of suggesting a desired pressure for the suspension system based upon a reading of the specific terrain simply to limit the amount of rider attention and input necessary to control the device to a predetermined ride characteristic.
Regarding claims 3,5,10-14 as explained above these limitations are met.
Claims 2,6 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Battlogg/Blanchard as applied to claim 1 above, and further in view of Trinh et al. 8,459,619.
Regarding claims 2,6 Trinh shows an adjustable suspension system that includes a pump, a gas spring and an accumulator.  This device uses pumps (col 6 lines 10-20) and the ideal gas law col 9 lines 43-55 to arrive at the volume of gas in the accumulator.  
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have utilized a universally recognized mathematical relationship between pressure, volume and temperature such as the ideal gas law, to calculate one physical parameter from other known ones to be able to store a history of the data.  Further to have added one or more pumps so that it is possible to add pressure to the suspension system of Battlogg on the fly would have been obvious to better control the ride characteristics of the suspension in real time.
Allowable Subject Matter
Claims 4,7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) [ 1  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/3/22